Citation Nr: 0402062	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a left leg fracture at the mid-tibia and distal 
fibula with deformity, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased disability rating for lumbar 
myositis with diffuse disc at L4-L5 and L5-S1 and with a 
small annular tear, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1979 
to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  In that decision, the 
RO denied the issues of entitlement to a disability 
evaluation greater than 20 percent for the service-connected 
residuals of a left leg fracture at the mid-tibia and distal 
fibula with deformity and leg difference and entitlement to a 
disability rating greater than 10 percent for the 
service-connected paravertebral myositis.  

Following receipt of notification of the August 2001 
decision, the veteran perfected a timely appeal with respect 
to his increased rating claims.  During the current appeal, 
and specifically by an August 2002 rating action, the RO 
redefined the veteran's service-connected left lower 
extremity disability as residuals of a left leg fracture at 
the mid-tibia and distal fibula with deformity and continued 
the 20 percent evaluation for this disability.  Additionally, 
the RO recharacterized the veteran's service-connected low 
back disability as lumbar myositis with diffuse disc at L4-L5 
and at L5-S1 and with a small annular tear and awarded a 
40 percent evaluation for this disorder, effective from 
February 2002.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected residuals of a left leg fracture at 
the mid-tibia and distal fibula with deformity is manifested 
by a remodeling deformity involving a protrusion of the 
distal third and a depression of the middle third of the 
tibia, a one-centimeter shortening of the left leg; there is 
no more than malunion of the fracture with moderate knee or 
ankle disability exhibited.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected residuals of a left leg fracture at 
the mid-tibia and distal fibula with deformity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.71a, Plate II and Diagnostic Codes 5260, 
5261, 5262, 5271 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
an August 2001 letter, the statement of the case furnished in 
September 2002, and a supplemental statement of the case 
issued in December 2002, the RO informed the veteran of the 
specific provisions of the VCAA, the criteria used to 
adjudicate his increased rating claim for his 
service-connected left leg disability, the type of evidence 
needed to substantiate this issue, as well as the specific 
information necessary from him.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Importantly, in 
response to the RO's August 2001 letter informing the veteran 
of the type of evidence necessary from him, he stated in a 
document dated approximately two weeks later in August 2001 
that all relevant medical records were located at the VA 
Medical Center (VAMC) in San Juan, the Commonwealth of Puerto 
Rico and that he did not have "additional or private medical 
evidence."  The veteran requested that VA process his claim 
with the evidence available.  

In this regard, the Board acknowledges that the veteran's 
service medical records are not included in his claims 
folder.  According to the initial rating decision, dated in 
August 1989, which granted service connection, and assigned a 
compensable evaluation of 10 percent, for residuals of a 
fracture of the tibia and fibula of the left leg with length 
difference, the RO had available to it, and reviewed, the 
veteran's service medical records.  As the Board has noted in 
this decision, the current claim regarding the veteran's 
service-connected left leg disability is the issue of 
entitlement to a disability evaluation greater than 
20 percent for this disorder.  As such, this question 
addresses the matter of the present degree of severity of 
this disability.  The veteran served on active military duty 
from November 1979 to November 1983.  He was discharged from 
service more than 20 years ago.  Pertinent medical records 
reflecting recent treatment for, and examination of, the 
veteran's service-connected left leg disability have been 
obtained and associated with his claims folder.  
Consequently, the Board finds that a remand to procure, and 
to associate with the claims file, the veteran's service 
medical records is not necessary.  

Factual Background

By an August 1989 rating action, the RO granted service 
connection for residuals of a fracture of the tibia and 
fibula of the left leg with length difference and awarded an 
evaluation of 10 percent for this disability, effective from 
January 1989.  According to this decision, service medical 
records reflected the veteran complained of left leg pain 
after being involved in a "head-on collision" in September 
1982.  A physical examination of the veteran's left lower 
extremity demonstrated gross deformity of the leg with pain 
and tenderness of the tibia and femur area.  Pertinent 
assessment included a mid-shaft compound tibia and fibula 
fracture.  From then until shortly before military discharge 
in November 1983, the veteran received continued treatment 
for residuals of a healed fracture of his left leg, to 
include shortening of this extremity.  The November 1983 
separation examination reflected deformity of the mid left 
tibia and fibula as well as a scar over the left knee.  

Also considered by the RO at the time of the August 1989 
rating action was a report of a VA orthopedic examination 
conducted in March 1989.  According to this medical record, 
the veteran had severe deformity of the shaft of his left 
tibia and fibula with evidence of a healed fracture of both 
bones, painful and limited dorsiflexion to 10 degrees (with 
the remainder of the ranges of motion being normal), and leg 
shortening.  The veteran's left leg was determined to be 
one-and-a-half centimeters shorter than his right leg.  
X-rays taken of the veteran's left lower extremity showed 
completely healed fractures at the junction of the mid- and 
distal-third of the tibia and at the distal-third of the 
fibula without significant displacement.  The examiner 
diagnosed a fracture of the left leg with length difference.  

The veteran appealed the RO's assignment of a 10 percent 
rating for his service-connected left lower extremity 
disability.  In March 1991, the Board determined that a 
20 percent evaluation was warranted for the service-connected 
residuals of fracture of the veteran's left tibia and fibula.  
In a May 1991 rating action, the RO effectuated this award 
and assigned an effective date of January 1989 for the grant 
of a 20 percent evaluation for the veteran's 
service-connected left leg disorder.  

The rating assigned to the veteran's service-connected left 
lower extremity disability has remained evaluated as 
20 percent disabling.  In May 2000, the veteran filed his 
current claim for an increased evaluation for this disorder.  
In the substantive appeal which was received at the RO in 
September 2002, the veteran asserted that his 
service-connected left leg disability increased in severity.  
He cited the need to wear special shoes as a result of this 
disorder.  

According to pertinent evidence received during the current 
appeal, in January 2000, the veteran sought VA treatment for 
complaints of left leg pain.  X-rays taken of this extremity 
approximately two weeks later in February 2000 showed a 
healed fracture of the mid-shaft of the tibia and distal 
fibula, fused fracture fragments, remodeling deformity, and 
no osteomyelitis.  

In August 2000, the veteran underwent a VA joints examination 
of his service-connected left leg disability.  At that time, 
he complained of decreased sensation with resulting 
instability, an electric-like sensation on his left distal 
leg, and an increase of pain since the previous evaluation in 
1994.  The veteran explained that his left leg pain occurs 
mostly with weight-bearing activities such as ambulation, 
standing, walking, and jumping and, alternatively, that this 
pain is constant.  He also informed the examiner that he is 
not receiving treatment for this disability.  The veteran 
denied the use of assistive devices as well as experiencing 
any episodes of dislocation or recurrent subluxation.  

A physical examination of the veteran's left leg demonstrated 
10 degrees of dorsiflexion, 45 degrees of plantar flexion, 
10 degrees of inversion, and 5 degrees of eversion of the 
ankle; 130 degrees of flexion and zero degrees of extension 
of the knee; no pain on motion of the ankle or knee; a 
protrusion of the distal third and a depression of the middle 
third of the tibia; decreased sensation over the anterior 
lateral aspect of the left tibia; no sensitivity to palpation 
on some aspects of the distal extremity; no rubor or calor; 
no instability of the tibia or fibula; negative 
anterior/posterior drawer test of the knee and ankle; a 
negative McMurray's test; negative valgus and varus stress 
test of the knee; no limp; and no ankylosis.  The examiner 
noted that the veteran's left leg measured 40 centimeters and 
that his right leg measured 41 centimeters.  X-rays taken of 
the veteran's left leg showed a remodeling deformity of the 
mid-shaft of the tibia and distal fibula, fusion of fragments 
with adequate callus formation, and no osteomyelitis.  The 
examiner diagnosed residual pain and diffused sensation of 
the left leg secondary to the tibial fracture.  

On the same day in August 2000, the examiner who conducted 
the VA joints examination also completed a VA spine 
evaluation.  According to the report of the examination of 
the veteran's spine, the examiner found no atrophy of the 
veteran's lower extremities.  

At a February 2001 VA outpatient treatment session, the 
veteran described decreased sensation in the lower one-third 
of his leg.  An evaluation demonstrated good peripheral 
pulses as well as good capillary refill.  

At an April 2001 VA outpatient treatment session, the veteran 
reported experiencing numbness in his left leg.  A physical 
examination reflected a healed fracture and stability.  
X-rays taken of this extremity showed good alignment.  The 
examiner recommended a shoe insert.  

Thereafter, in May 2002, the veteran sought VA medical care 
for complaints of low back pain.  At that time, he described 
having a history of a left tibia and fibula fracture.  
According to the record of this treatment session, the 
veteran had been evaluated at the Orthopedic Clinic which 
concluded that there was no further management required.  A 
physical examination conducted at the May 2002 outpatient 
treatment session demonstrated tenderness to the protruded 
round bony area at the left tibia, no edema of the left ankle 
or foot, full active and passive ranges of motion, muscle 
stretch reflexes of +2 at both the left patellar and left 
Achilles, diffuse sensory deficit in no sensory distribution, 
and 5/5 motor strength in the left ankle (on flexion and 
extension).  In pertinent part, the examiner explained that 
the veteran had a past fracture to his left tibia and fibula 
with resulting visible deformity at the site.  In addition, 
the examiner noted that no neurological deficits were found 
on physical examination.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2003).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected residuals of 
a left leg fracture at the mid-tibia and distal fibula with 
deformity under the appropriate diagnostic code which rates 
impairment of the tibia and fibula.  Specifically, according 
to Diagnostic Code 5262, malunion of the tibia and fibula 
with moderate knee or ankle disability warrants the 
assignment of a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).  The next higher evaluation of 
30 percent requires evidence of malunion of the tibia and 
fibula with marked knee or ankle disability.  Id.  The 
highest rating allowable pursuant to this Code, 40 percent, 
necessitates evidence of nonunion of the tibia and fibula 
with loose motion and requiring a brace.  Id.  See also, 
38 C.F.R. § 4.71a, Plate II (2003) (which indicates that 
normal flexion and extension of the knee joint ranges from 
140 degrees to zero degrees, normal dorsiflexion of the ankle 
joint ranges from 20 degrees to zero degrees, and normal 
plantar flexion of the ankle joint ranges from zero degrees 
to 45 degrees).  

Further, the Board notes that, although regulations recognize 
that a part which becomes painful on use must be regarded as 
seriously disabled, see 38 C.F.R. §§ 4.40 and 4.45, these 
provisions are qualified by specific rating criteria 
applicable to the case at hand.  To the extent that the 
veteran's service-connected left leg disorder requires 
consideration of related disability of the left knee or left 
ankle and that any such disability of these joints could 
involve limitation of motion, evaluation of the 
service-connected left lower extremity disability requires 
contemplation of limitation of motion of the veteran's left 
knee and left ankle.  See, 38 C.F.R. § 4.71a, Plate II and 
Diagnostic Codes 5260, 5261, 5262, 5271 (2003).  Application 
of the precepts enunciated in DeLuca v. Brown, 8 Vet. App. 
202 (1995) requires that problems such as pain on use be 
specifically considered when evaluating the veteran's 
disability.  Specifically, when a Diagnostic Code provides 
for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2003).  

Throughout the current appeal, the veteran has asserted that 
his service-connected residuals of a left leg fracture at the 
mid-tibia and distal fibula with deformity is more severe 
than the current 20 percent evaluation indicates.  In 
particular, the veteran has described the need for shoe 
inserts due to the shortening of his left leg.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected residuals 
of a left leg fracture at the mid-tibia and distal fibula 
with deformity must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The Board has considered the veteran's complaints of pain and 
decreased sensation with resulting instability in his left 
leg.  In this regard, the Board also acknowledges the recent 
objective evaluation findings of remodeling deformity 
involving a protrusion of the distal third and a depression 
of the middle third of the tibia, tenderness to this 
protruded round bony area at the left tibia, decreased 
sensation over the anterior lateral aspect of the left tibia, 
and a one-centimeter shortening of the left leg.  

Significantly, however, recent objective evaluation findings 
have also shown a healed fracture of the mid-shaft of the 
tibia and distal fibula, fused fracture fragments with good 
alignment, no osteomyelitis, no sensitivity to palpation on 
some aspects of the distal extremity, no rubor or calor, no 
instability of the tibia or fibula, stability, no limp, no 
ankylosis, no atrophy, no neurological deficits (including 
good peripheral pulses and a good capillary refill), full 
active and passive ranges of motion of the knee and ankle, no 
pain on motion of the ankle or knee, no edema of the left 
ankle or foot, muscle stretch reflexes of +2 at both the left 
patellar and left Achilles, and 5/5 motor strength in the 
left ankle (on flexion and extension).  

These recent medical evidence reflects a healed fracture of 
the tibia and fibula with good alignment.  As such, the 
records do not support a finding of nonunion, or malunion, of 
the veteran's left tibia and fibula.  Moreover, the veteran's 
left knee and left ankle have been found to have full active 
and passive range of motion, no pain on motion of either 
joint, normal strength, and no instability or edema.  
Clearly, the veteran has no more than moderate impairment of 
his left knee and ankle.  Consequently, the Board must 
conclude that a disability rating greater than the currently 
assigned evaluation of 20 percent for the veteran's 
service-connected residuals of a left leg fracture at the 
mid-tibia and distal fibula with deformity cannot be awarded 
under the pertinent regulatory requirements.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2003).  

Additionally, the Board acknowledges the veteran's complaints 
of left leg pain.  Also, recent evaluation of the veteran's 
left leg has shown tenderness to this protruded round bony 
area at the left tibia.  Significantly, however, the veteran 
has also admitted that he is not receiving treatment for this 
disability, that he is not using assistive devices, and that 
he does not have any episodes of dislocation or recurrent 
subluxation.  Further, the most recent evaluation of the 
veteran's left leg has shown essentially normal range of 
motion of his knee and ankle joints, no pain on motion of 
these joints, normal strength, and no atrophy.  

Thus, the Board concludes that the currently assigned 
disability rating of 20 percent for the veteran's 
service-connected residuals of a left leg fracture at the 
mid-tibia and distal fibula with deformity contemplates any 
functional impairment, pain, and weakness that the veteran 
experiences as a result of this service-connected disorder.  
In other words, this 20 percent evaluation reflects the 
extent of pain and the related functional impairment that the 
veteran experiences as a consequence of use of his left leg.  
See DeLuca, 8 Vet. App. at 204-207; see also 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2003).  

Consequently, a rating greater than the currently assigned 
disability evaluation of 20 percent for the service-connected 
residuals of a left leg fracture at the mid-tibia and distal 
fibula with deformity is not warranted.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2003).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2003).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
made a determination that the veteran's increased rating 
claim does not meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the service-connected 
residuals of a left leg fracture at the mid-tibia and distal 
fibula with deformity.  Specifically, it is not shown by the 
evidence of record that the veteran required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder did not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for his 
service-connected residuals of a left leg fracture at the 
mid-tibia and distal fibula with deformity to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of the extraschedular 
provisions of 38 C.F.R. § 3.321(b)(1).  This disability is 
appropriately rated under the schedular criteria.


ORDER

A disability rating greater than 20 percent for residuals of 
a left leg fracture at the mid-tibia and distal fibula with 
deformity is denied.  


REMAND

With regard to the veteran's claim for a disability rating 
greater than 40 percent for the service-connected lumbar 
myositis with diffuse disc at L4-L5 and L5-S1 with a small 
annular tear, the Board notes that the schedular criteria by 
which service-connected back disabilities are rated changed 
twice during the pendency of the veteran's appeal.  
Initially, a change to a particular diagnostic code (5293) 
was made effective in September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293).  

This initial change to Diagnostic Code 5293 was incorporated 
into a subsequent alteration in all of the spinal diagnostic 
codes.  Specifically, the second change in the spinal rating 
criteria became effective on September 26, 2003.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243).  A complete 
and thorough review of the claims folder in the present case 
indicates that the RO has not considered the veteran's 
increased rating claim for his service-connected low back 
disability under this new rating criteria.  

Additionally, the last VA examination that the veteran 
underwent, which was accorded in April 2002, was conducted 
prior to the passage of the new spinal disability rating 
criteria and, as such, does not provide sufficient evidence 
to evaluate the veteran's service-connected lumbar myositis 
with diffuse disc at L4-L5 and L5-S1 with a small annular 
tear.  Consequently, the Board believes that the veteran 
should be accorded a current VA examination of this 
service-connected back disability to provide VA with the 
opportunity to obtain sufficient competent evidence to rate 
this disorder under both the new as well as the old relevant 
rating criteria.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain the veteran's 
complete clinical records relating to low 
back treatment that he has received at 
the San Juan VA Medical Center (VAMC) 
since November 2002.  All such available 
records should be associated with the 
veteran's claims folder.

2.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA orthopedic and neurologic 
examination to determine the nature and 
extent of the service-connected lumbar 
myositis with diffuse disc at L4-L5 and 
L5-S1 and with a small annular tear.  The 
claims folder must be made available to 
the examiners in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
discuss the presence (including 
frequency) or absence of any persistent 
symptoms of intervertebral disc syndrome 
which are compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc with little intermittent relief.  

The examiner should also obtain from the 
veteran information regarding the 
frequency (including duration) of any 
flare-ups of his service-connected low 
back disability that have resulted in bed 
rest prescribed by a physician or 
treatment prescribed by a physician 
within the past 12 months.  

Additionally, the examiner should include 
in the examination report a discussion of 
the presence or absence of unfavorable 
ankylosis of the entire thoracolumbar 
spine and of unfavorable ankylosis of the 
entire spine.  

Furthermore, the examiner should note 
whether the veteran's low back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his low back repeatedly over a period of 
time.  

3.  The RO should then re-adjudicate the 
issue of entitlement to a disability 
evaluation greater than 40 percent for 
the service-connected lumbar myositis 
with diffuse disc at L4-L5 and L5-S1 and 
with a small annular tear.  If the 
decision remains in any way adverse to 
the veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue currently on appeal as well as 
a summary of the evidence received since 
the issuance of the last SSOC in December 
2002.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for the scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2003).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action 


must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



